NRS 48.045(2). The specific evidence at issue, however, did not exist at
                    the time of Lash's trial and therefore cannot form the basis for a motion
                    for a new trial based on newly discovered evidence. See State v. Bass, 4
                    So. 3d 353, 357-58 (Miss. Ct. App. 2008) (explaining that "newly
                    discovered evidence must have been facts that existed at the time of trial,"
                    but "which could not have been discovered by the exercise of due diligence
                    at the time of trial" (internal quotation marks and citation omitted)). We
                    conclude that the district court reached the right result, albeit for the
                    wrong reason.    See Wyatt v. State, 86 Nev. 294, 298, 468 P.2d 338, 341
                    (1970) ("If a judgment or order of a trial court reaches the right result,
                    although it is based on an incorrect ground, the judgment or order will be
                    affirmed on appeal."). Accordingly, we
                                  ORDER the judgment of the district court AFFIRMED. 2




                      anot-52cf -
                    Parraguirre


                          2The verification and certificate of compliance submitted by counsel
                    for the State does not comply with NRAP 32(a)(8)(B), see NRAP 3C(h)(3)
                    (requiring fast track certificate of compliance to be substantially in the
                    form required by NRAP 32(a)(8)), because it does not state the number of
                    words in the brief. The statement that the brief "does not exceed 4,667
                    words or 433 lines of text" does not comply with this requirement.
                    Additionally, the fast track response submitted by the State improperly
                    contains numerous citations to the appendix filed in a different case. See
                    NRAP 3C(f)(1)(C). We caution counsel for the State that the failure to
                    comply with the rules of this court may result in the imposition of
                    sanctions. See NRAP 3C(n).

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    (e)9
                  cc: Hon. James Todd Russell, District Judge
                       State Public Defender/Carson City
                       Attorney General/Carson City
                       Carson City District Attorney
                       Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A    ce